     Case 1:19-cv-00255-NONE-JLT Document 36 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11 HECTOR ANDERSON,                                Case No. 1:19-cv-0255-NONE-JLT (PC)

12                 Plaintiff,
                                                   ORDER TO SHOW CAUSE
13                 v.
                                                   FOURTEEN-DAY DEADLINE
14 H. ANGLEA,

15                 Defendant.
16

17        After a waiver of service was returned executed on defendant Hunter Anglea, Warden of the

18 Sierra Conservation Center, this case was referred to the Post-Screening Alternative Dispute
19 Resolution Project, and the case was stayed for 90 days to allow the parties to investigate the

20 plaintiff’s claims, meet and confer and participate in a settlement conference. The Deputy Attorney

21 General was given the option of moving to opt out of this project if, after investigating plaintiff’s

22 claims and speaking with plaintiff, and after conferring with defense counsel’s supervisor, counsel

23 found in good faith that a settlement conference would be a waste of resources. In the absence of

24 a motion to opt out, the Deputy Attorney General was directed to contact the Courtroom Deputy

25 Clerk within 35 days to schedule a settlement conference.

26        To date, the Deputy Attorney General has not moved to opt out of the project and has not

27 contacted the Courtroom Deputy Clerk to schedule a settlement conference. The Court notes that

28 there has been no appearance by the Deputy Attorney General on behalf of defendant. Accordingly,

                                                     1
     Case 1:19-cv-00255-NONE-JLT Document 36 Filed 10/14/20 Page 2 of 2


 1 the Court ORDERS as follows:

 2        1. Defendant is directed to show cause within fourteen days why he should not be
 3              sanctioned for failure to comply with a court order; and
 4        2. The Clerk of Court is directed to serve a copy of this order on the following:
 5                 a. Warden Hunter B. Anglea
 6                     Sierra Conservation Center
 7                     5100 O’Byrnes Ferry Road
 8                     Jamestown, CA 95327
 9                 b. Monica Anderson
10                     Supervising Deputy Attorney General
11                     Office of the Attorney General
12                     1300 “I” Street
13                     Sacramento, CA 94244-2919.
14
     IT IS SO ORDERED.
15

16     Dated:     October 14, 2020                            /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25

26

27

28

                                                      2
